Citation Nr: 0426404	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-06 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to service connection for a depressive 
disorder, secondary to a service connected right eye 
disability.  

2.	Entitlement to service connection for a hip disorder, 
secondary to a service connected right eye disability.  

3.	Entitlement to service connection for a low back disorder, 
secondary to a service connected right eye disability.  

4.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to May 1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2002 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before a member 
of the Board in March 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is claiming service connection for disabilities 
involving the hips and low back as well as depression as a 
result of injuries that he sustained in a motor vehicle 
accident that took place in September 1984.  He asserts that 
the accident was directly related to his service connected 
right eye disorder.  It is noted that reports and medical 
records related to that accident have not been associated 
with the claims file.  It is further noted that the veteran 
has been receiving disability benefits from the Social 
Security Administration (SSA).  Where there is a claim for a 
total disability rating by reason of individual 
unemployability due to service-connected disabilities and the 
VA has actual notice that the veteran is in receipt of 
disability benefits administered by the SSA based upon 
unemployability status, the VA violates the duty to assist by 
not acquiring the SSA decision and the medical records 
supporting it.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

Under these circumstances, the claim is remanded for the 
following:

1.  The RO should contact the SSA and 
request all medical records utilized by 
that organization in reaching the 
disability determination reached in July 
1985.  

2.  The RO should request copies of all 
police reports, private medical treatment 
reports, ambulance records, insurance 
claims reports and any documentation 
associated with a lawsuit that the 
veteran testified he was involved in that 
was related to the accident.  

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




